--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement” or “Release”) is
entered into by and between Support.com, Inc. (“Employer” or “Company”) and
Elizabeth M. Cholawsky (“Employee”).


I.
RECITALS


1.1           Employee is employed by Employer in the position of President and
Chief Executive Officer.


1.2           Employee has notified Employer that she will resign from her
employment with Employer effective October 28, 2016.


1.3           Employer and Employee are entering into this Agreement to assist
Employee’s transition to other employment, and to provide for the release of any
claims related to Employee’s employment with Employer.


ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:


II.
AGREEMENTS


2.1           Termination of Employment. Employee will resign her employment
effective October 28, 2016 (“Termination Date”). On the Termination Date,
Employee shall receive payment for: (a) all salary earned through the
Termination Date in the amount of Seven Thousand One Hundred Fifteen Dollars and
Thirty-Eight Cents ($7,115.38); (b) unpaid bonus compensation earned in 2016 in
the amount of Twenty Seven Thousand Eight Hundred Five Dollars and Thirty-Seven
Cents ($27,805.37); and (c) all accrued, unused paid time off through the
Termination Date in the amount of Thirty One Thousand Three Hundred Seven
Dollars and Sixty-Nine Cents ($31,307.69).


2.2           Severance Payment and Benefits.


(a)           Severance Payment. Subject to Employee’s execution of this
Agreement, and provided that Employee does not revoke the Agreement pursuant to
paragraph 2.16 Employer will, no later than the first payroll date following the
Effective Date of this Agreement, pay Employee a lump sum severance payment in
the amount of $370,000, less applicable withholdings. This payment will be
mailed to Employee’s home or other address designated by Employee. Employee
acknowledges that the payment referenced herein constitutes special
consideration to Employee in exchange for the promises made herein and that
Employer would not otherwise be obligated to provide any such payment.
 
 

--------------------------------------------------------------------------------

Page 2 of 9
(b)           Extension of Medical Coverage. In further exchange for the release
of claims and other promises by Employee detailed in this Agreement, Employee
and her eligible dependents shall be entitled to continue to participate in
Employer’s medical, dental, and vision insurance plans at the full applicable
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) rate for the
applicable COBRA period after regular benefit coverage ends. Employer will pay
for COBRA continuation coverage for Employee and Employee’s dependents currently
on the medical, dental, and vision insurance plans, until the earlier of: (1)
the expiration of the twelve (12) months measured from the Termination Date; or
(2) the first date Employee is covered under another employer’s heath benefit
program which provides substantially the same level of benefits without
exclusion for pre-existing medical conditions. For purposes of the foregoing,
any Employer payments for Employee’s continued health coverage will be treated
as taxable compensation to the extent necessary to preclude a violation of
Section 105(h) of the Internal Revenue Code. Additionally, if the Employer
determines at any time that it cannot make payments towards Employee’s health
coverage as contemplated in this paragraph without violating applicable law
(including, without limitation, Section 2716 of the Public Health Services Act),
Employer will cease making payments for such coverage and will thereafter pay
Employee a monthly taxable payment in a gross amount equal to the monthly cost
for Employee to continue her coverage pursuant to Code Section 4980B as of the
Termination Date (for Employee and/or her eligible dependents, as applicable),
with the monthly payments to cease at the end of the twelve (12) month period
measured from the Termination Date regardless of whether Employee continues
health care coverage through one of Employer’s plans or whether Employee
receives other coverage. Employee shall be responsible for all payments related
to COBRA continuation coverage after the expiration of the 12 month period.
Employee is responsible for completing and submitting all applicable enrollment
documents as may be required by the administrator. Employee’s participation in
the above-referenced plans shall otherwise be subject to the terms and
conditions of the plans as applicable to employees generally from time to time,
including the right of Employer to amend or terminate the plans.


2.3           Release of Claims. Subject only to paragraph 2.4, Employee on
Employee’s own behalf, and on behalf of Employee’s successors and assigns,
releases the Employer and its past and present affiliates, subsidiaries, agents,
related entities, officers, directors, shareholders, employees, attorneys,
insurers, predecessors, successors, representatives, heirs and assigns
(“Released Parties”) from all claims, causes of action, suits, debts, and
demands of any and every kind, nature and character, presently known and
unknown, arising from or relating to any act or omission occurring prior to the
date Employee signs this Agreement. This Release includes, but is not limited
to, any claims under federal, state and local non-discrimination laws such as
Title VII of the Civil Rights Act of 1964 as amended, the Civil Rights Act of
1866, the Civil Rights Act of 1991, the Employee Retirement and Income Security
Act of 1974 as amended (“ERISA”), the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967 as amended (“ADEA”), the Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Labor Code, the Worker Adjustment and Retraining Notification Act (“WARN”) and
under any and all other applicable federal, state and local laws affecting
employment rights or prohibiting employment discrimination. This Release also
includes any claim for intentional or negligent infliction of emotional
distress, wrongful discharge, misrepresentation, defamation, violation of any
public policy or statute, breach of any implied or express contract between
Employer and Employee, or any policy of the Employer or any remedy for any such
claim or breach, any claim for wages, compensation, vacation pay, sick pay,
compensatory time, commissions, benefits and all remedies of any type,
including, but not limited to, monetary damages, injunctive relief, and
attorneys’ fees/costs in any action that may be brought on Employee’s behalf
against Employer and/or the Released Parties by any government agency or other
person.
 

--------------------------------------------------------------------------------

Page 3 of 9


2.4           Claims Not Affected by Release. This Agreement does not affect
Employee’s right to unemployment, disability and paid family leave insurance
benefits, if any such benefit programs apply, pursuant to the terms of
applicable state law; workers' compensation insurance benefits pursuant to
Division 4 of the California Labor Code (or comparable law of another state
applicable to Employee) under any worker’s compensation insurance policy or fund
of the Employer; continued participation in the Employer’s group health benefit
plans pursuant to the terms and conditions of COBRA; any benefit entitlement(s)
vested as of the Termination Date, pursuant to written terms of any applicable
employee benefit plan sponsored by the Employer and governed by ERISA; any stock
and option shares vested as of the Termination Date, pursuant to the written
terms and conditions of any stock and/or option grant by the Employer to
Employee existing before the Termination Date; violation of any federal, state
or local statutory and/or public policy right or entitlement that, by applicable
law, is not waivable; and any wrongful act or omission by any Releasee occurring
after the date Employee signs this Agreement.


2.5           Unknown Claims. Employee understands that the release of claims
set forth in paragraph 2.3 above covers claims that Employee knows about and
those Employee may not know about. Employee expressly waives all rights under
Section 1542 of the California Civil Code, which Section Employee has read and
understands, and which provides as follows:
 
SECTION 1542. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.
 
2.6           Other Claims. Employee represents and warrants that Employee has
filed no claims, lawsuits, charges, grievances, or causes of action of any kind
against Employer and/or the Released Parties, and that, to the best of
Employee’s knowledge, Employee possesses no claims (including, but not limited
to, any claim under the California Labor Code, the FLSA, the FMLA and/or
Workers’ Compensation Claims). Further, Employee represents and warrants that
Employee has no knowledge of any violations of the federal securities laws
(including, but not limited to, whistleblower provisions of the Dodd- Frank Wall
Street Reform and Consumer Protection Act).
 

--------------------------------------------------------------------------------

Page 4 of 9


2.7           Non-Disparagement. Employee agrees not to make, or encourage any
other person to make, any negative or disparaging statements, as fact or as
opinion, about any of the Releasees or their products, services, vendors,
customers, or prospective customers, or any person acting by, through, under or
in concert with any of them.


2.8           Proprietary Information. Employee agrees that any sensitive
proprietary or confidential information or data, including without limitation,
trade secrets, customer lists, customer contacts, customer relationships,
financial data, long range or short range plans, training materials, marketing
strategies, sales strategies and other data and information of a
competition-sensitive nature Employee acquired while an employee of Employer,
shall not be disclosed or used in a manner detrimental to the interest of
Employer and/or the Released Parties.


2.9           Agreement Not To Sue. Employee represents and warrants that
Employee has not filed or commenced any complaints, claims, actions or
proceedings of any kind against Employer with any federal, state or local court
or any administrative, regulatory or arbitration agency or body. Employee
further agrees not to instigate, encourage, assist or participate in any court
action or arbitration proceeding commenced by any other person (except a
government agency) against the Company. In the event any government agency seeks
to obtain any relief on behalf of Employee with regard to any claim released and
waived by Paragraphs 2.3 and 2.5 of this Agreement, Employee covenants not to
accept, recover or receive any monetary relief or award that may arise out of or
in connection with any such proceeding.


2.10         Amendments. No addition, modification, amendment or waiver of any
part of this Agreement shall be binding or enforceable unless executed in
writing by both parties hereto.


2.11         Severability. Should any part of this Agreement be declared
invalid, void or unenforceable, all remaining parts shall remain in full force
and effect and shall in no way be invalidated or affected.


2.12         Return of Property. Employee represents that Employee has returned
or will return to Employer all files, records, keys, access cards, discs,
software, and other property of Employer in her possession or under her control.


2.13         Confidentiality. Employee agrees to maintain in strictest
confidentiality the terms and existence of this Agreement, with the exception
that Employee may disclose such matters to any attorney who is providing advice
or to an accountant or federal or state tax agency for purposes of complying
with any tax laws or as otherwise required by law.
 

--------------------------------------------------------------------------------

Page 5 of 9


2.14         Continuing Rights and Obligations. Employee acknowledges and
affirms that she has ongoing obligations to the Employer after the Termination
Date, under the Confidential Information and Invention Assignment Agreement that
Employee signed in connection with her employment with Employer and a copy of
which is attached hereto as Attachment I (“CITA”). Employee understands that
nothing in this Agreement prevents or prohibits her from (i) filing a claim with
a government agency that is responsible for enforcing a law, (ii) providing
information regarding her former employment relationship with Employer, as may
be required by law or legal process, or (iii) cooperating, participating or
assisting in any government or regulatory entity investigation or proceeding
pertaining to Employer. However, Employee also understands that, based on the
release of claims provided in Paragraphs 2.3 and 2.5 herein, Employee may only
seek and receive non-personal forms of relief through any claim she may file
with a government agency. Employee also understands and agrees that, even if
required by subpoena to provide testimony, or otherwise to cooperate,
participate or assist in any legal, government or regulatory proceeding that
pertains to her former employment with Employer, Employee shall promptly give
written notice to Employer’s Chief Executive Officer (with attention to the
Legal Department) that she has been requested or required to violate the CITA in
connection with or during such testimony, legal, government or regulatory
proceeding, so that Employer may take legal action to protect its rights under
the CITA.


2.15         Governing Law. This Agreement and its enforceability shall be
construed in accordance with the laws of the State of California.


2.16         Employee’s Rights to Seek Advice and to Review and Revoke this
Agreement.


(a)           ADEA Release Requirements Satisfied. Employee understands that
this Agreement has to meet certain requirements to validly release any ADEA
claims Employee might have, and Employee represents and warrants that all such
requirements have been satisfied. Employer hereby advises Employee that, before
signing this Agreement, she may take twenty-one (21) days to consider this
Agreement. Employee acknowledges that: (i) she took advantage of as much of this
period to consider this Agreement as she wished before signing; (ii) she
carefully read this Agreement; (iii) she fully understands it; (iv) she entered
into this Agreement knowingly and voluntarily (free from fraud, duress,
coercion, or mistake of fact); (v) this Agreement is in writing and is
understandable; (vi) in this Agreement, she waives current ADEA claims; (vii)
she has not waived future ADEA claims that may arise after the date of execution
of this Agreement; (viii) she is receiving valuable consideration in exchange
for execution of this Agreement that she would not otherwise be entitled to
receive; and (ix) Employer hereby advises Employee in writing to discuss this
Agreement with her attorney (at her own expense) prior to execution, and she has
done so to the extent she deemed appropriate.


(b)           Review & Revocation.


Review: Before executing this Agreement, Employee may take 21 days to consider
this Agreement. Employee acknowledges and agrees that her waiver of rights under
this Agreement is knowing and voluntary and complies in full with all criteria
of the regulations promulgated under the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, and any and all federal, state and local laws, regulations, and orders.
Employer hereby advises Employee in writing to consult with an attorney prior to
executing this Agreement. In the event that Employee executes this Agreement
prior to the expiration of the 21-day period, she acknowledges that her
execution was knowing and voluntary and not induced in any way by Employer or
any other person.
 

--------------------------------------------------------------------------------

Page 6 of 9


Revocation: For a period of 7 days following her execution of this Agreement,
Employee may revoke this Release. If she wishes to revoke this Release, she must
revoke in writing by delivering a written revocation to Human Resources & Legal
Departments, Support.com, 900 Chesapeake, Redwood City, California 94063,
650-482-3761 (confidential facsimile number), or the revocation will not be
effective. If Employee timely revokes this Agreement, all provisions hereof will
be null and void, including the payment in Paragraph 2.2 above. If Employee does
not advise Employer in writing that she revokes this Release within 7 days of
her execution of it, this Release shall be forever enforceable. The 8th day
following Employee’s execution of this Agreement shall be the Effective Date of
this Release. This Agreement is not effective or enforceable until the
revocation period has expired.


2.17         Stock Options and Other Rights. Nothing in this Agreement shall
alter or affect any of Employee’s outstanding stock options or any other equity
rights or Employee’s rights or responsibilities with respect thereto, including,
but not limited to, Employee’s rights to exercise, following the Termination
Date, any of her options vested as of the Termination Date. Such rights and
responsibilities shall be governed by the terms and conditions of Employer’s
applicable equity plan(s) and any applicable award agreement(s). Solely for
purposes of exercising her rights under the applicable equity plan(s) and/or
award agreements, Employee’s resignation shall be deemed an “Involuntary
Termination,” thereby satisfying the Company’s standard executive
“double-trigger” change of control acceleration provisions and accelerating 100%
of Employee’s unvested/unreleased shares/options and other equity grants in
accordance with the terms of Employee’s offer letter, dated May 8, 2014.


2.18         Unemployment Benefits. Employer will not contest Employee’s
eligibility for unemployment benefits.


2.19         Indemnification. On and after the Termination Date, Employer shall
continue to indemnify Employee, to the full extent permitted by law, against
liability claims arising out of her activities as an employee, officer and/or
director of the Company and provide her with continued coverage in respect to
such claims under any Directors’ and Officers’ insurance policy that Employer
maintains to the maximum extent provided in Employee’s indemnification
agreement.


2.20         Reimbursement of Business Expenses. Employee shall be reimbursed
for all reasonable and necessary business-related expenses submitted for
reimbursement to Employer in accordance with Company policy.


2.21         No-Admission of Liability. Employee understands and acknowledges
that this Agreement is in no way an admission of any legal liability or
wrongdoing by Employer for any acts or omissions with respect to Employee,
including, but not limited to, Employee’s employment with, or separation of
employment from, Employer.
 

--------------------------------------------------------------------------------

Page 7 of 9


2.22         Acknowledgment Regarding Wages. Employee acknowledges and agrees
that, with the payment of final wages noted in Paragraph 1, Employee: (a) has
received all pay to which Employee was entitled during her employment with
Employer; (b) is not owed unpaid wages or unpaid overtime compensation by
Employer; and (c) does not believe that her rights under any state or federal
wage and hour laws, including the federal Fair Labor Standards Act (“FLSA”),
were violated by any employee during her employment with Employer.


2.23         Disclosure. Employee acknowledges and warrants that she is not
aware of, or that she has fully disclosed to the Employer in writing, any
matters for which she was responsible or which came to her attention as an
employee of the Employer that might give rise to, evidence, or support any claim
of illegal or improper conduct, regulatory violation, unlawful discrimination,
retaliation, or other cause of action against the Employer.


2.24         Entire Agreement. This is the entire Agreement between Employee and
Employer. In signing this Agreement and it becoming effective, Employee
represents and warrants that she is not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Agreement. Employee also understands and agrees that: (a) this
Agreement contains Employee’s entire understanding, and the entire agreement by
Employee, with respect to the matters covered herein; and (b) this Agreement
merges, cancels, supersedes and replaces all prior statements, representations,
negotiations, promises or agreements relating to the subjects covered by this
Agreement that may have been made by any of the Releasees, including, but not
limited to, Employee’s offer letter from Employer, except (i) the CITA executed
by Employee which remains in full force and effect in accordance with its terms,
(ii) the benefit plans and agreements referenced herein, and (iii) any debt
obligation Employee owes to Employer.


2.25         No Precedent. The terms of this Agreement will not establish any
precedent, nor will this Agreement be used as a basis to seek or justify similar
terms in any subsequent situation involving persons other than Employee. This
Agreement may not be offered, used, or admitted into evidence in any proceeding
or litigation, whether civil, criminal, arbitral or otherwise for such purpose.


2.26         Attorneys’ Fees. If either party breaches any provision or
obligation of this Agreement, the non-breaching party is entitled to recover all
costs, including reasonable attorneys’ fees and expenses, incurred by such party
in enforcing the Agreement, whether by filing suit or otherwise.


2.27         Binding Effect. This Agreement inures to the benefit of, and is
binding upon, the parties and their respective successors and assigns.


2.28         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same Agreement.
 

--------------------------------------------------------------------------------

Page 8 of 9


2.29         Section 409A. The parties hereto intend that all benefits and
payments to be made hereunder will be provided or paid in compliance with all
applicable provisions of section 409A of the Internal Revenue Code and the
regulations issued thereunder, and the rulings, notices and other guidance
issued by the Internal Revenue Service interpreting the same, and this Agreement
shall be construed and administered in accordance with such intent. The parties
also agree that this Agreement may be modified, as reasonably requested by
either party, to the extent necessary to comply with all applicable requirements
of, and to avoid the imposition of any additional tax, interest and penalties
under section 409A of the Code in connection with the benefits and payments to
be provided or paid hereunder. Any such modification shall maintain the original
intent and benefit of the applicable provision of this Agreement, to the maximum
extent possible, without violating section 409A of the Code. In accordance with
Section 1.409A-3(d) of the Treasury Regulations, a payment under this Agreement
will be treated as made on the designated payment date if the payment is made
(i) at such date or a later date within the same calendar year, or if later, by
the 15th day of the third month following the date designated in this Agreement
or (ii) at a date no earlier than 30 days before the designated payment date
(provided that Employee may not, directly or indirectly, designate the year of
payment). Notwithstanding any provision in this Agreement to the contrary, the
following special provisions shall govern the payment date of Employee’s cash
severance payment in the event that payment is deemed to constitute an item of
deferred compensation under Section 409A: (i) the severance payment will be paid
to Employee on the 60th day following the Termination Date (subject to the
timely execution and effectiveness of the release provided herein), and (ii)
notwithstanding clause (i) above, no payments or benefits to which Employee
becomes entitled under this Agreement that constitute a deferral of compensation
within the meaning of Code Section 409A shall be made or paid to Employee prior
to the earlier of (i) the expiration of the six (6)-month period measured from
the Termination Date or (ii) the date of Employee’s death, if she is deemed at
the time of such separation from service to be a “key employee” within the
meaning of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2). Upon the expiration of the applicable deferral period, all payments
deferred pursuant to this paragraph shall be paid to Employee in a lump sum on
the next scheduled payroll date. Each payment under this Agreement is intended
to be a “separate payment” and not one of a series of payments for purposes of
Section 409A.


[The remainder of this page has been intentionally left blank.]
 

--------------------------------------------------------------------------------

Page 9 of 9


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT WITH THE INTENTION OF RELINQUISHING ALL CLAIMS
AND RIGHTS OTHER THAN THOSE SET FORTH HEREIN.


SUPPORT.COM , INC.
 
EMPLOYEE
     
Elizabeth M. Cholawsky
       
By:
/s/ Roop Lakkaraju
By:
/s/ Elizabeth M. Cholawsky
           
Printed
 
Its:
Executive Vice President, Chief
Name:
Elizabeth M. Cholawsky
 
Operating Officer and Chief
     
Financial Officer
           
Date:
October 31, 2016
Date:
October 31, 2016



 

--------------------------------------------------------------------------------